            Case 1:20-cv-01106-LGS Document 115 Filed 02/05/21 Page 1 of 2


                                           www.desmaraisllp.com



 230 Park Avenue                               Ameet A. Modi                         101 California Street
New York, NY 10169                             San Francisco                       San Francisco, CA 94111
 P: 212-351-3400                            Direct: 415-573-1905                       P: 415-573-1900
 F: 212-351-3401                          amodi@desmaraisllp.com                       F: 415-573-1901


                                          February 5, 2021
 Via ECF

  The Honorable Lorna G. Schofield
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007
                     Re:   Kewazinga Corp. v. Google LLC, Case No. 20-cv-1106 (LGS)
                           Claim Construction Hearing Status

 Dear Judge Schofield:
         The parties write jointly to confirm the date and time of the claim construction hearing in
 this case. Per the Court’s order, all discovery is stayed pending resolution of the parties’ cross-
 motions for summary judgment, except for claim construction proceedings. (Dkt. No. 33.) Those
 summary judgment motions are now fully briefed.

          The Court’s scheduling order (Dkt. No. 32, filed April 16, 2020) set the claim construction
 hearing for February 16, 2020 at 10 a.m. The parties understood the Court’s order to mean
 February 16, 2021. However, the claim construction hearing does not appear on the court’s
 CM/ECF hearing schedule for February 16, 2021. The parties wish to confirm whether the hearing
 is set for February 16, 2021 at 10 a.m., or whether the Court would prefer to reschedule the hearing
 to another date.

        The parties would also welcome further direction from the Court regarding any specific
 procedures for the hearing, for example whether the Court would like courtesy copies of the claim
 construction briefing and statements, whether the Court would welcome slide presentations, and
 the conferencing platform (e.g., Zoom) for the hearing.

 Respectfully submitted,


  /s/ Saunak K. Desai                                   /s/ Ameet A. Modi
  Ian G. DiBernardo                                     John M. Desmarais
  Timothy K. Gilman                                     Steven M. Balcof
  Kenneth L. Stein                                      Elizabeth Weyl
  Saunak K. Desai                                       David A. Frey
  Gregory R. Springsted                                 DESMARAIS LLP
  STROOCK & STROOCK & LAVAN LLP                         230 Park Avenue
  180 Maiden Lane                                       New York, New York 10169
       Case 1:20-cv-01106-LGS Document 115 Filed 02/05/21 Page 2 of 2



Hon. Lorna G. Schofield
February 5, 2021
Page 2

New York, NY 10038                      T: 212-351-3400
Tel: (212) 806-5400                     F: 212-351-3401
Fax: (212) 806-6006                     jdesmarais@desmaraisllp.com
Email:idibernardo@stroock.com           sbalcof@desmaraisllp.com
Email:tgilman@stroock.com               eweyl@desmaraisllp.com
Email:kstein@stroock.com                dfrey@desmaraisllp.com
Email:sdesai@stroock.com
Email:gspringsted@stroock.com           Ameet A. Modi
                                        Emily H. Chen (pro hac vice)
Counsel for Plaintiff Kewazinga Corp.   DESMARAIS LLP
                                        101 California Street, Suite 3070
                                        San Francisco, California 94111
                                        T: (415) 573-1900
                                        F: (415) 573-1901
                                        amodi@desmaraisllp.com
                                        echen@desmaraisllp.com


                                        Counsel for Defendant Google LLC
